— Petitioner, an evening student at Rutgers Law School, seeks an advance ruling, pursuant to our rule 602.1 (o) (22 NYCRR), as to whether his history of criminal conduct would operate to disqualify him on character grounds from admission to the Bar. He has been arrested 10 times and convicted or pleaded guilty seven times in a seven-year period, from 1959 to 1966. Plainly his criminal record militates against him being admitted to practice. However, we are not now prepared to say that it will constitute an absolute disqualification on character grounds. His record will necessarily weigh heavily together with such evidence of rehabilitation as may be submitted upon his application for admission. After review and recommendation by the Committee on Character and Fitness petitioner’s application for admission should be submitted to this court for final determination and the petition is therefore denied. Concur — Murphy, P. J., Sullivan, Fein, Milonas and Kassal, JJ.